Examiner’s Statement of Reasons for Allowance

1.	Claims 1-18 are allowed.
2.	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations perform a feature construction and selection in which a subset of the plurality of properties and thereby a subset of the plurality of independent variables are selected based on user input via the GUI, 
the subset of the plurality of independent variables used as or transformed into a set of features for use in building the machine learning model to predict the dependent variable; and perform an interactive model building in which the machine learning model is built using a machine learning algorithm, the set of features, and a training set produced from the set of features and the plurality of observations of the data, including values of  the  subset of the plurality of independent variables, and the value of the dependent variable, the machine learning algorithm being selected based on user input via the GUI, from a plurality of machine learning algorithms including multiple ones of supervised learning algorithms, unsupervised learning algorithms, or active learning algorithms, the machine learning algorithm selected separate from the set of features and any parameters of the machine learning algorithm, wherein the feature 
construction and selection for at least one subsequent iteration of the iterative process includes a modification of one or more independent variables in the subset of the plurality of independent variables, based on user input via the GUI and
when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 7, and 13 as a whole.
Thus, claims 1, 7 and 13 are allowed over the prior arts of record.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



XUYANG XIA
Primary Examiner
Art Unit 2143





/XUYANG XIA/Primary Examiner, Art Unit 2143